Exhibit ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (the “Agreement”), made and entered into as of this 1st day of June, 2009, by and between ERF Wireless, Inc., a Nevada corporation (“Parent”), and ERF Wireless Bundled Services, Inc., a Texas corporation and wholly-owned subsidiary of Parent, (“Subsidiary”) (Parent and Subsidiary hereinafter collectively referred to and jointly and severally liable as “Buyer”), andRonnie D. Franklin , the sole proprietor of iTexas.net headquartered in Granbury, Texas (“Seller”). W I T N E S S E T H: WHEREAS, Seller presently operates a business engaged in providing a comprehensive full range of internet services including internet access, dial-in,and wireless solutions to commercial businesses and residential customers (the “Business”); and WHEREAS, Seller desires to sell substantially all of the assets and contracts of the Business to Buyer, and Buyer desires to purchase such assets and contracts from Seller, on the terms and subject to the conditions set forth herein. NOW, THEREFORE, Buyer and Seller, in consideration of the mutual promises hereinafter set forth, do hereby promise, and agree as follows: ARTICLE ONE: ASSETS TO BE PURCHASED 1.1 Purchased Assets.Upon the terms and subject to the conditions set forth in this Agreement, Seller hereby agrees to sell to Subsidiary and Subsidiary hereby agrees to purchase from Seller, at the Closing, all of Seller's right, title, and interest in substantially all of the assets associated with the Business, including the following (collectively, the “Purchased Assets”): The assets being acquired include the rights, title, and interest in substantially all of the assets associated with the Business, including: a) All wireless and dial-up network infrastructure equipment, including subscriber units, access nodes, backhaul links, radios, antennas, switches, routers and servers with related software; b) the 96 foot Trylon tower located at 3211 Fall Creek Highway, Acton, Texas; c) all inventory, equipment, goods, documents pertaining to the operations and instruments of the Business; d) all rights to equipment, tower and facilities space leases for the Business (“Assumed Leases”); e) assignment of Seller’s 3.65 WiMAX license rights on the main tower located at Hwy 51 South at 3439 Peak Road, Granbury, TX. f) all transferable customer and contractual rights held by the Business, including all ISP Subscriber Agreements, all Design Agreements, Equipment Purchase Agreements, Internet Access and Monitoring and Maintenance Agreements with customers with fixed wireless broadband; g) all general intangibles (including trademarks, trade names and symbols) used in connection with iTexas.net; h) all work in progress, and all other contracts and agreements relating to the Business; i) all transferable equipment and software related to the Business, (except as specifically agreed and set forth otherwise as “excluded equipment” in the Definitive Agreement; j) all legally assignable government permits, licenses and certifications for the Business ("Governmental Permits"); and k) all documents, files and records containing technical support, all additions, accessions and substitutions thereto and other information pertaining to the Business in Seller’s possession or control. 1 l) Seller will be permitted to retain title to certain equipment set forth on the Asset Listing.pdf document that is specifically designated as “Retained by Ronnie”.Notwithstanding, Buyer shall be permitted to retain and have unfettered use this equipment for a minimum of 90 days until appropriate transition of customers can be accomplished and will be allowed a one-time 30 extension to accomplish this transition.Specifically, this designation will only apply to the following equipment: i. Compaq Server - Modus Mail Server ii. Compaq Drive - Array Drive chassis and drives iii. Modus Mail -Modus Mail Server License - Unlimited Users iv. Compaq Server - Emerald Server v. Compaq Drive -Array Drive chassis and drives vi. Emerald ISP Customer System - Emerald License for 3000 MBRs Seller will provide to Buyer copies of the following books, records, manuals and other materials in any tangible form to the extent such books, records, manuals and other materials relate to the Business and/or the Purchased Assets: (i) records relating to customers that are parties to any contracts, (ii) records relating to vendors, and (iii) all other books, records, files, correspondence, documents and information owned by Seller relating to the Business that are currently in the possession of the Seller, however maintained or stored (collectively, the “Records”), it being understood that the Seller may delete confidential information that does not relate to the Purchased Assets or the Business. 1.2Excluded Assets.The Purchased Assets shall not include the following (herein referred to as the “Excluded Assets”): a. all corporate minute books, stock transfer books and other documents relating to the organization, maintenance and existence of Seller as a limited liability company; b. all rights of Seller pursuant to this Agreement, including the consideration paid to Seller pursuant to this Agreement; c. all originals of personnel records, if any, and other records that Seller is required by applicable law to retain in its possession; d. all tax refunds which are due to Seller; e. all membership interests in Seller; and f. any other item specifically listed inSchedule 1.2. 1.3Purchase Price; Payment of Purchase Price.In addition to the Assumed Liabilities described below, the aggregate consideration for the Purchased Assets (the“PurchasePrice”) shall be the amount equal to 1.4 Payment Terms.The Purchase Price shall be payable by Buyer to Seller on the Closing Date as follows: a. $16,500 cash as set forth in definitive agreement b. $66,000 payable by a Secured Convertible Promissory Note in the form attached hereto as Exhibit 1.4(b) (the “Promissory Note or Note”). c. $82,500 to be paid by issuance of Rule 144 Restricted Stock priced at trailing 10 day average prior to closing. Buyer agrees to make up any shortfall in Freely Tradable common stock if the aggregate value of all shares issued are sold in open market transactions and total less than $82,500 unless the shortfall expires according the following provisions.The shortfall guarantee shall expire on the earlier of (a) the liquidation of $82,500 in value or (c) 18 months following the closing. Seller and Seller’s secured lender, First National Bank of Granbury (“Bank”), agree to release respective UCC-1 liens within 10 business days of the full repayment of the $66,000 Secured Note and receipt of $82,500 in cash from the sale of the Restricted Stock.In the event that the Seller’s monthly note obligations to the Bank are not satisfied in accordance with the applicable terms set forth in Seller’s note with the Bank and the Bank forecloses on the assets of the Business, Buyer reserves the right to settle such foreclosure action with the Bank and discontinue all future obligations against this agreement.In the event that the Buyer is required to settle such foreclosure actions, the Seller and Seller’s Bank agree to release all UCC-1 liens within 10 business days of such settlement action. 2 For purposes of this Agreement, “Rule 144 Restricted Stock” shall mean shares of the common stock, par value $.001, of Parent (the “Common Stock”) the issuance of which to Seller has not been registered under the Securities Act of 1933, as amended (the “Securities Act”) and that are considered “restricted securities” as defined in Section 144 of the Securities Act. For purposes of this Agreement, “Freely Tradable Common Stock” shall refer to Common Stock of Parent the issuance of which to Seller has been registered under the Securities Act, and that has not subject to any contractual, regulatory or other legal restrictions on transfer, is free and clear of all liens and encumbrances, and is freely tradable to members of the general public. 1.5 Assumed Liabilities; No Other Assumption of Liabilities.As partial consideration for the Purchased Assets, Buyer shall assume and agree to pay, perform and discharge only those liabilities and obligations of Seller (the “Assumed Liabilities”): a. arising in connection with the operation of the Business by the Purchaser after the closing date; and b. arising after the closing date in connection with the performance by the Purchaser of the contracts and agreements associated with the Business assigned to Purchaser, including; ISP Subscriber Agreements, tower leases, telecomm and wholesale dial-up provider costs in effect pertaining to the Business. The Assumed Liabilities shall expressly exclude (i) any accrued payroll and payroll taxes, if any, (ii) any unpaid obligations of Seller to Frontier Internet, LLC for services rendered or product purchases prior to closing, (iii) all vendor obligations arising prior to closing, (iv) any accounts payable obligations for goods and services delivered or rendered prior to the Closing Date, (v) any liabilities or obligations related to the Assigned Leases or Assigned Contracts that arise from breach of contract, default or other such tortious claim occurring prior to Closing, (collectively, the “Specified Retained Liabilities”).The Specified Retained Liabilities shall either be retained by Seller after Closing or fully paid by Seller prior to Closing. Except for the Assumed Liabilities, Buyer shall not assume or be obligated under, or become liable for, any debt, liability, contract or obligation whatsoever of Seller or the Business, and Seller shall be responsible for the payment or performance and full discharge of all debts, liabilities, contracts and obligations whatsoever of Seller, including those related to the Business, that arise prior to the Closing and the Specified Retained Liabilities.In particular (and by way only of example and not by way of limitation), Seller shall be and remain solely responsible for, and shall timely pay or perform and discharge, all debts, liabilities, contracts and obligations with respect to the Business other than the Assumed Liabilities, including (i) the Specified Retained Liabilities, (ii) any tax liability or obligation arising in connection with transactions occurring prior to the Closing, but excluding any sales, use, transfer or other tax obligation arising out of or in connection with the transactions contemplated by this Agreement or the performance, use or operation of the Purchased Assets by Buyer, which Buyer hereby agrees to be responsible for; (and (iv) any legal claim or any other liability or obligation whatsoever incurred by Seller relating to the Business for periods or occurrences prior to and including the Closing Date. 1.6Allocation of Purchase Price.The Purchase Price shall be allocated for federal income tax purposes in accordance with Schedule1.6, (to be completed as a post-Closing schedule).The parties shall make consistent use of the allocation specified on Schedule1.6 for all federal income tax purposes and in all filings, declarations and reports with the Internal Revenue Service (the “IRS”) in respect thereof, including the reports required to be filed under Section1060 of the Internal Revenue Code, as amended (the “Code”).Each of the parties will file all tax returns and information reports, including the IRS Form 8594 and any disclosures that are required under Section 1060 of the Code, in a manner consistent with the allocation specified in Schedule 1.6.In any Proceeding (hereinafter defined) related to the determination of any tax, neither Buyer nor Seller shall contend or represent that such allocation is not a correct allocation. ARTICLE TWO: CLOSING 2.1Time and Place of Closing; Closing Deliveries. The closing of the purchase and sale contemplated herein (the “Closing”) shall take place at 3:00 p.m., on June 01, 2009 at the offices of Parent, located in League City, Texas. The date of Closing is hereinafter referred to as the “Closing Date.” At the Closing, Buyer shall deliver to Seller according to Seller’s instructions: a. the Cash Amount by wire transfer or certified bank check; b. certificates representing a number of shares of Rule 144 Restricted Stock of the Parent, as determined in accordance with Section 1.4 (the “Stock Certificates”), or evidence satisfactory to Seller that Buyer has instructed its transfer agent to prepare and deliver such Stock Certificates and that such Stock Certificates will be delivered to Seller no later than five (5) days following Closing; c. the executed Promissory Note; ; d. the executed Security Agreement, the form of which is attached hereto as Exhibit2.1(d) (the “Security Agreement”); and e. the documents, certificates, agreements and instruments described below in Section 2.3. 3 2.2Conditions Precedent to Buyer's Obligation. The obligation of Buyer to consummate the transactions contemplated herein is subject to the satisfaction (or, in Buyer's sole discretion, written waiver thereof) of the following conditions as of the Closing: a. The representations and warranties of Seller made in this Agreement shall be true and correct in all material respects at Closing; b. No demand, action, suit, audit, investigation, review, claim or other legal or administrative proceeding (collectively, a “Proceeding”) by any nation or government, any state or other political subdivision thereof, including any governmental agency, department, commission, or instrumentality of the United States, any State of the United States or any political subdivision thereof or, any self-regulatory agency or authority (collectively, “Governmental Authority”) or other person shall have been instituted or threatened against Seller which seeks to enjoin, restrain or prohibit, or which questions the validity or legality of, the transactions contemplated hereby or which otherwise seeks to affect or could reasonably be expected to affect the transactions contemplated hereby; c. Seller shall have approved this Agreement and the transactions contemplated hereby; d. Seller shall have performed in all material respects its obligations described in Section 5.1; e. Seller shall enter into a sales lead referral agreement with the Buyer upon terms to be mutually agreed for introductions to prospective new wireless ISP customers on a post-closing basis. f. Buyer shall have received from Seller all of the following: (i) A duly executed bill of sale, the form of which is attached hereto as Exhibit2.2(e)(i) (the “Bill of Sale”), which includes a complete list of the Assigned Tangible Assets, conveying to Buyer the Assigned Tangible Assets free and clear of all pledges, security interests, or other similar liens granted by Seller and free and clear of all other adverse claims of any kind whatsoever known by Seller (collectively, “Encumbrances”), except (A) Encumbrances for taxes, the payment of which are not delinquent, (B) materialmen's, warehousemen's, mechanic's, lender’s, lessor’s, or other Encumbrances arising by operation of law in the ordinary course of business for sums not due and which do not materially detract from the value of such assets or properties or materially impair the operation of the Business, and (C) statutory Encumbrances incurred in the ordinary course of business in connection with worker's compensation, unemployment insurance or other forms of governmental insurance or benefits (collectively “Permitted Encumbrances”); (ii) A duly executed assignment and assumption agreement, the form of which is attached hereto as Exhibit 2.2(f)(ii) (the “Assignment and Assumption Agreement”), which includes a complete list of all Assigned Leases, Assigned Contracts and Governmental Permits; (iii) Duly executed trademark, copyright and other intellectual property assignment documents, as reasonably requested by Buyer to fully effectuate the use by or transfer to Buyer of the intellectual property; (iv) Actual or constructive physical possession of the Purchased Assets and the Records; (v) An executed certificate of amendment to Seller’s Certificate of Formation effecting a change in Seller’s name (the “Amendment”); and (vi) A certificate of the managers of Seller certifying, as complete and accurate as of the Closing (A) copies of the governing documents of Seller, (B) all requisite resolutions or actions of Seller's managers and members approving the execution and delivery of this Agreement and the consummation of the contemplated transactions, and (C) the incumbency and signatures of the managers of Seller executing this Agreement and any other document relating to the contemplated transactions. 4 2.3Conditions Precedent to Seller's Obligations. The obligation of Seller to consummate the transactions contemplated herein is subject to the satisfaction (or, in Seller’s sole discretion, written waiver thereof) of the following conditions as of the Closing: a. The representations and warranties of Buyer made in this Agreement shall be true and correct in all material respects at Closing; b. No Proceeding by any Governmental Authority or other person shall have been instituted or threatened against Buyer which seeks to enjoin, restrain or prohibit, or which questions the validity or legality of, the transactions contemplated hereby or which otherwise seeks to affect or could reasonably be expected to affect the transactions contemplated hereby; c. Buyer’s operations have been in compliance with all applicable Laws and regulations that could have a material adverse impact on the Business; d. Buyer shall have performed in all material respects its obligations described in Section 5.1 and elsewhere in this Agreement; e. Seller shall have received from Buyer all of the following: (i) The Purchase Price (including the duly executed Promissory Note, Security Agreement, and the stock certificates representing the shares of Rule 144 Restricted Stock as described in Section 1.4(d)); (ii) The Assignment and Assumption Agreement, duly executed by Subsidiary; and (iii) A certificate of the Secretary of each of Parent and Subsidiary certifying, as complete and accurate as of the Closing (A) attached copies of the governing documents of each of Parent and Subsidiary, as amended and restated, as applicable, (B) all requisite resolutions or actions of each of Parent’s and Subsidiary’s board of directors approving the execution and delivery of this Agreement and the consummation of the contemplated transactions, and (C) the incumbency and signatures of the officers of each of Parent and Subsidiary executing this Agreement and any other document relating to the contemplated transactions. 2.4 Consents and Other Conditions to Closing.It shall also be a condition precedent to closing that: a. Buyer and Seller shall have obtained all necessary written consents or approvals from all governmental or regulatory authorities that are necessary to acquire the Purchased Assets and for Subsidiary to continue the historical operations of the Seller; b. Seller shall not be involved in or threatened with any litigation that would have a material adverse effect on the Purchased Assets; and c. Seller shall have obtained all necessary consents from any utility companies, governmental or regulatory authorities, landlords, lenders, suppliers and other third parties in connection with the material contracts described in Schedule 2.4 (the “Material Contracts”) to be assumed by Subsidiary at Closing (the “Material Consents”).If Seller is unable to obtain any Material Consents as of the Closing Date (each such Material Contract for which a Material Consent was not obtained as of the Closing Date shall be referred to as a “Restricted Material Contract”), Buyer may waive the closing conditions as to any such Material Consent and either: (i) elect to have Seller continue its efforts to obtain the Material Consents; or (ii) elect to have Seller retain such Restricted Material Contract and all liabilities arising therefrom or relating thereto. 5 If Buyer elects to have Seller continue its efforts to obtain any Material Consents and the Closing occurs, notwithstanding Sections 1.1 and 1.5 to the contrary, neither this Agreement nor the Assignment and Assumption Agreement nor any other document related to the consummation of the transactions contemplated in this Agreement shall constitute a sale, assignment, assumption, transfer, conveyance, delivery, or an attempted sale, assignment, assumption, transfer, conveyance or delivery of the Restricted Material Contracts. Following the Closing, the parties shall use their Best Efforts (hereinafter defined) (other than that Seller and Buyer shall have no obligation to offer or pay any consideration in order to obtain any such Material Consents) and cooperate with each other to obtain the Material Consents relating to the Restricted Material Contracts as quickly as practicable.Pending the obtainment of such Material Consents relating to the Restricted Material Contracts, the parties shall cooperate with each other in any reasonable and lawful arrangements designed to provide to Buyer the benefits of use of each Restricted Material Contract for the term of such agreement (or any right or benefit arising thereunder, including the enforcement for the benefit of Buyer of any and all rights of Seller against a third party thereunder).Once a Material Consent for the sale, assignment, assumption, transfer, conveyance and delivery of a Restricted Material Contract is obtained, Seller shall promptly assign, transfer, convey and deliver such Restricted Material Contract to Buyer, and Buyer shall assume the obligations under such Restricted Material Contract assigned to Buyer from and after the date of assignment to Buyer pursuant to a special-purpose assignment and assumption agreement substantially similar in terms to those of the Assignment and Assumption Agreement (which special-purpose agreement the parties shall prepare, execute and deliver in good faith at the time of such transfer, all at no additional cost to Buyer). If there are any consents not listed on Schedule2.4 that are necessary for the assignment and transfer of any Seller contracts to Buyer (the “Nonmaterial Consents”) which have not yet been obtained (or otherwise are not in full force and effect) as of the Closing Date, Buyer shall elect at the Closing, in the case of each Seller contract for which a Nonmaterial Consents was not obtained (or otherwise are not in full force and effect) as of the Closing Date (the “RestrictedNonmaterial Contracts”), whether to: (i) accept the assignment of such Restricted Nonmaterial Contract, in such case, as between Buyer and Seller, such Restricted Nonmaterial Contract shall, to the maximum extent practicable and notwithstanding the failure to obtain the applicable Nonmaterial Consent, be transferred at the Closing pursuant to the Assignment and Assumption Agreement or as elsewhere provided under this Agreement; or (ii) reject the assignment of such Restricted Nonmaterial Contracts, in which case, notwithstanding Sections 1.1 and 1.5, (A) neither this Agreement nor the Assignment and Assumption Agreement nor any other document related to the consummation of the transactions contemplated by this Agreement shall constitute a sale, assignment, assumption, conveyance or delivery or an attempted sale, assignment, assumption, transfer, conveyance or delivery of such Restricted Nonmaterial Contract, and (B) Seller shall retain such Restricted Nonmaterial Contract and all liabilities arising therefrom or relating thereto. “Best Efforts” means the efforts that a prudent person desirous of achieving a result would use in similar circumstances to achieve that result as expeditiously as possible, provided, however, that a person required to use Best Efforts under this Agreement will not be required to take actions that would result in a material adverse change in the benefits to such person of this Agreement and the contemplated transactions, or to dispose of or make any change to its business, expend any material funds or incur any other material burden. 2.5 Failure of Conditions.If any of the material conditions to Closing set forth in Sections 2.2, 2.3 and 2.4 have not been satisfied, the party or parties entitled to the benefit of such material conditions may elect to (i) waive such conditions, (ii) terminate this Agreement without further liability of the terminating party, or (iii) to consummate the transactions contemplated hereby. 6 ARTICLE THREE: WARRANTIES AND REPRESENTATIONS OF SELLER Seller hereby warrants and represents to Buyer, which warranties and representations shall survive the Closing for one year, as follows: 3.1Corporate Matters; No Conflict.Seller is a limited liability company duly formed, validly existing and in good standing under the Laws of the State of Texas and has the authority and power, corporate and otherwise, to carry on the Business in the places and in the manner presently conducted. Seller has the corporate power and authority to enter into this Agreement and all other agreements and documents to be executed and delivered pursuant to this Agreement (the “Ancillary Agreements”) by Seller and to consummate the transactions contemplated hereby. The execution, delivery and performance of this Agreement, the Ancillary Agreements to be executed by Seller, and the consummation of the transactions contemplated hereby have been approved by all necessary corporate action of Seller. This Agreement and the Ancillary Agreements to be executed by Seller constitute, or, in the case of such Ancillary Agreements that are not executed as of Closing, upon the execution and delivery of such agreements by Seller, will constitute, valid and legally binding obligations of Seller, enforceable against it in accordance with the respective terms of such agreements, except as such enforceability may be limited by bankruptcy and other Laws generally affecting the rights of creditors, and general principles of equity. To the knowledge of Seller, there are no material adverse environmental liabilities associated with the Business or the Purchased Assets. To the knowledge of Seller, except as set forth in Schedule 3.1, the execution, delivery and performance of this Agreement and such Ancillary Agreements to be executed by Seller, and the consummation of the transactions contemplated hereby: (i) do not and will not violate, conflict with, or result in the breach of, or default under any term, condition or provision of, give rise to any right to terminate, cancel, modify, accelerate or otherwise change the existing rights or obligations of such party with respect to, (A) any domestic or foreign federal, state or local statute, law, ordinance, rule, administrative interpretation, regulation, policy, guideline or other requirement of or by any Governmental Authority, each as amended through the date hereof (collectively, “Laws”) which are applicable to the Seller, the Business and/or the Purchased Assets, (B) any judgment, order, writ, injunction, decree, directive or award of any arbitrator or Governmental Authority (collectively, an “Order”) which is applicable to the Seller, the Business and/or the Purchased Assets, (C) the charter documents of Seller or any securities issued by Seller, or (D) any authorization, approval, consent, qualification, permit or license (collectively, an “Authorization”) of any Governmental Authority, any material agreement, or other material instrument, document or understanding, oral or written, to which the Seller is a party, by which Seller may have rights or by which any of the Purchased Assets may be bound or affected; or (ii) result in the creation or imposition of any Encumbrance, excluding Permitted Encumbrances, on the Purchased Assets. No Authorization or other action of, or registration, declaration, recording or filing with, any Governmental Authority or other person (other than the approval of the managers and members of Seller) is required in connection with (i) the execution and delivery of this Agreement and any Ancillary Agreements to be executed and delivered pursuant this Agreement by Seller and/or (ii) the consummation by Seller of the transactions contemplated hereby. 3.2Title to the Purchased Assets.Seller has good and valid title to all of the assets constituting the Purchased Assets described in Section 1.1, free and clear of all Encumbrances, excluding the Permitted Encumbrances. 3.3Commitments; Customers and Vendors.To the knowledge of Seller, the Material Contracts listed on Schedule 2.4 are all of the material agreements, arrangements, and other commitments of the Business with its customers (whether written, oral or otherwise), which if not assigned to or assumed by Buyer as an “Assigned Contract” hereunder, would result in liabilities or obligations of Seller accruing after the Closing. True and correct copies of each of the Material Contracts and all amendments and modifications thereof, have been delivered to Buyer. Assuming that the consents of the parties to the Material Contracts, all of the Material Contracts are assignable by Seller. 3.4Each Assigned Contract is in full force and effect.To the knowledge of Seller, Seller has not been made aware of any facts that would suggest that any of the Material Contracts within Purchased Assets are not valid, binding and enforceable in accordance with their terms, except as such enforceability may be limited by bankruptcy and other Laws generally affecting the rights of creditors, and general principles of equity. Except as set forth in Schedule 3.4, neither Seller nor, to the knowledge of Seller, any other party to an Assigned Contract is in breach or default under any such contract (with or without the lapse of time, or the giving of notice, or both). 3.5Brokers, Agents. Seller has not dealt with any agent, finder, broker or other representative (other than representatives of Buyer) in any manner which could result in Buyer being liable for any finder's, broker's or other fees or commissions in connection with the subject matter of this Agreement. 3.6Warranties True and Correct. No representation or warranty by Seller contained in this Agreement or in any writing to be furnished pursuant hereto contains or will contain any untrue statement of fact or omits or will omit to state any material fact required to make the statements herein or therein complete and not misleading. 3.7Exclusion of Implied Warranties.SELLER EXCLUDES AND DISCLAIMS ANY AND ALL IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE PURCHASED ASSETS AND EACH OF THEM.NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, SELLER MAKES NO WARRANTIES TO BUYER IN CONNECTION WITH THE SALE OR TRANSFER OF THE PURCHASED ASSETS TO SUBSIDIARY OR THE CONDITION OR PROSPECTS OF THE BUSINESS OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS ARTICLE THREE. 7 ARTICLE FOUR: WARRANTIES AND REPRESENTATIONS OF BUYER Each of Parent and Subsidiary hereby warrants and represents to Seller, which warranties and representations shall survive the Closing for a period of three (3) years following Closing as follows: 4.1Corporate Matters; No Conflict. Each of Parent and Subsidiary is a corporation duly organized, validly existing and in good standing under the Laws of the state where it was incorporated.Each of Parent and Subsidiary has the authority and power, corporate or otherwise, to carry on all business activities in the places and in the manner currently conducted by it.Each of Parent and Subsidiary has the corporate power and authority to enter into this Agreement and the Ancillary Agreements to be executed and delivered by it, and to consummate the transactions contemplated hereby.The execution, delivery, and performance of this Agreement and the Ancillary Agreements by each of Parent and Subsidiary have been approved by all necessary corporate action.
